Citation Nr: 1142463	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of shell fragment wound to the left arm, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to July 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the Veteran moved to Kentucky; original jurisdiction now resides in the Louisville, Kentucky RO.

Procedural history

In a December 1971 rating decision, service connection for shell fragment wound residuals to the left arm was granted; a 10 percent disability rating was assigned.

In July 2002, the RO, inter alia, received the Veteran's claim of entitlement to an increased disability rating for his service-connected shell fragment wound residuals of the left arm.  The Veteran's claim was denied in the August 2003 rating decision. The Veteran disagreed with the denial and perfected his appeal by filing a timely VA Form 9, substantive appeal, in January 2005.

In an October 2007 rating decision, the Board denied the Veteran' claim of entitlement to an increased disability rating for his service-connected shell fragment wound residuals to the left arm.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court vacated the Board's October 2007 denial of the increased rating claim and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in May 2008.  In a July 2008 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney subsequently submitted further argument in support of the appeal.  In July 2010, the Board remanded for additional development as directed by the Joint Motion for Remand, development has been completed, and the case has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The shell fragment wound residuals manifests as slight loss or range of motion 
due to mild incomplete paralysis of the ulnar nerve and as a nonadherent, superficial scar with an area of no more than 6 centimeters, reports of numbness, and, without evidence of joint involvement.  

2.  The shell fragment wound residuals is a through and through muscle injury.  There has been no residual loss of deep muscle fascia, no intramuscular scarring and no history of treatment since the immediate period following the injury.
 

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the service-connected residuals of a shell fragment wound to the left arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7802 (2002, 2010); 4.124a, Diagnostic Code 8516 (2010).

2.  The criteria for a separate 10 percent disability rating, but not higher, for a muscle injury related to the residuals of a shell fragment wound to the left arm have  been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the case for further development in July 2010.  The Board specifically directed the RO to assist the Veteran in obtaining any relevant recent medical evidence, provide him with a VA examination to determine the manifestations and severity of all symptoms associated with his shell fragment wound residuals of the left arm, and readjudicate the claim.  Subsequently, voluminous VA treatment records were associated with the claims folder, the Veteran was afforded a VA examination in February 2010, and his claim was readjudicated in a January 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2003 and July 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The July 2006 letter, along with a March 2006 letter, also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period, most recently in February 2010.  The February 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.   Furthermore, the Board observes that the Veteran does not report that his disability has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Indeed, in a July 2011 letter, the Veteran's attorney stated that the Veteran had no further evidence or argument to submit in support of his claim.  Additionally, while the Veteran initially requested a personal hearing on his VA Form 9, substantive appeal, he later withdrew the request in an August 2005 correspondence.  Therefore, the duties to notify and assist have been met.  

Analysis 

The Veteran essentially contends his service-connected residuals of shell fragment wound to the left arm is more disabling than contemplated by the current 10 percent evaluation. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's shell fragment wound residuals are currently rated 10 percent disabling under Diagnostic Codes 7804 [scar]-8516 [paralysis, ulnar nerve]. 
See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Review of the pertinent rating criteria for scars reveals that superficial scars may be rated under Diagnostic Code 7803 (superficial, unstable scars) or Diagnostic Code 7804 (superficial, painful or tender scars).   The June 2003, January 2006, and February 2010 VA examination reports all noted that there was no pain on evaluation of the scars.  Additionally, both June 2003 and the February 2010 VA examination reports noted that the scar was not tender.  Furthermore, there is no evidence that the residual scarring was unstable.  

Diagnostic Codes 8516-7802 are deemed by the Board to be the most appropriate primarily because these codes pertain specifically to the diagnosed disabilities in the Veteran's case, impairment of ulnar nerve function and evidence of scarring.  The Board has placed the neurological code first since left upper extremity weakness is the most significant residual of the service-connected shell fragment wound.

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], if ulnar nerve paralysis is incomplete, a 10 percent disability rating is assigned for mild incomplete paralysis of the major or minor extremity.  If there is moderate incomplete paralysis, a 20 percent evaluation is assigned for the minor extremity.  If the paralysis is severe, a 30 percent evaluation is assigned for the minor extremity. When the evidence establishes complete paralysis characterized as the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and the thenar and hypothenar eminences; the loss of extension of the ring and little fingers, the inability to spread the fingers (or reverse), the inability to adduct the thumb; flexion of the wrist weakened, a 50 percent evaluation is assigned for the minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Under Diagnostic Code 8516, the criteria relative to the minor extremity apply, because the injury is to the Veteran's non-dominant left arm.  38 C.F.R. § 4.69 (2006) (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major).

As to the skin codes, the Board notes that during the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scar under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The criteria for evaluation of scars were amended again as of October 23, 2008. However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim for an increased rating in July 2002.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

The RO considered the Veteran's claim under the old and new regulatory criteria in the November 2004 statement of the case.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Under both current and former versions of Diagnostic Codes 7800 through 7805, scars are rated according to the location, type, characteristics, or, if none of the specific criteria apply, according to limitation of function of the affected part.

Under the former version of Diagnostic Code 7802, a 10 percent evaluation is warranted where an area or areas approximating one square foot are involved.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).

The revised criteria provides under Diagnostic Code 7802, for scars, other than head, face, or neck, that are superficial and that do not cause limited motion, a 10 percent rating is designated where the affected area or areas is of 144 square inches (929 sq. cm.) or greater.  [A superficial scar is one not associated with underlying soft tissue damage.]  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown . 38 C.F.R. § 4.31 (2010).

Turning first to the neurological manifestations, the Board notes that the Veteran's service-connected disability is manifested by slight loss of range of motion.  At the January 2006 VA examination, the Veteran complained of residual numbness, which he stated did not interfere with his daily activities.  The November 2006 VA examination report showed some minimal loss of range of motion in the Veteran's left extremity which was attributed to nerve damage.  Most recently, on detailed reflex examination during the February 2010 VA examination, the examiner noted that the peripheral nerve reflexes of the left upper extremity (biceps, triceps, and brachioradialis) were all normal.  Sensory examination of the ulnar nerve of the left upper extremity revealed no dysesthesias, normal vibration and position sense, and decreased pain/pinprick and light touch affecting both the ulnar nerve of the distal left wrist and left fourth and fifth digits.  The Veteran clarified that he could feel the pinprick and soft touch but it was less so than on the right hand and wrist.  Motor examination of the left elbow flexion and extension, left wrist flexion and extension, left finger flexion and abduction, and left thumb opposition all showed active movement against full resistance.  The examiner further noted that there was very mild weakness of the left hand fourth and fifth digits when flexing those digits and performing abduction.  This overall very mild weakness did not affect the Veteran's coordination or ability to perform any activities of daily living as indicated by the Veteran himself.  It was also noted that there was no lowered threshold of fatigue, pain, impairment in coordination, and/or uncertainty of movement related to the left forearm injury.  None of these deficits caused any obvious functional impairment of the left forearm/wrist/hand area.  Therefore, the symptoms noted herein are consistent with the assignment of a 10 percent rating due to mild incomplete paralysis of the ulnar nerve under Diagnostic Code 8516.

In order to qualify for the next higher 20 percent disability rating there must be a showing of a moderate disability of the ulnar nerve.  This is not shown in the evidence of record.  There has been no medical treatment for the injury. The injury is consistently described as stable.  Moreover, as described above, the disability has resulted in a small loss of range of motion, mild loss of power, and weaknesses in the left hand, but below what would be warrant a higher evaluation.  Based upon a review of the clinical manifestations, the evidence of record does not indicate a moderate neurological disability.   38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010). 

Moreover, a severe paralysis is not shown.  In this regard, the Board finds no evidence of severe neurological manifestations.  There is no suggestion anywhere in the medical records that the veteran has ever manifested a "griffin claw" deformity.  Therefore the criteria for the assignment of a 30 or 50 percent disability rating are also not met.  Id. 

As to the scar codes, the Board notes that a 10 percent disability rating is granted for scars with areas approximating one square foot, that is to say 929 square centimeters.  That criterion is manifestly not met as largest measurement of the Veteran's scar was noted to be 6 cm. x 1cm. at the June 2003 examination.  Measurement at the January 2006 examination was an area of 3.5 sq. centimeters (7cm. X .5 cm.). The February 2010 VA examination report noted that the scar measured 0.5cm. x 4.7 cm.   As noted above, where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2010).  Such as the case here.  Accordingly, the criteria for the assignment of an increased disability rating is not met based upon scar symptomatology.

The Board again notes that the evidence consistently showed that the superficial scar was not tender or painful, nor does it limit function or present any other characteristic for which a compensable rating may be assigned.  In conclusion, 10 a percent disability rating is warranted under Diagnostic Code 8516 and a noncompensable rating is warranted under Diagnostic Code 7802. 

The Board has also considered whether other rating criteria are warranted in this case.  Due to some limited loss of range of motion shown in the November 2006 VA examination, the Board has considered rating the shell fragment wound residuals under Diagnostic Code 5215 [wrist, limitation of motion of].  However, this would not avail the Veteran as the limitation of wrist motion found on examination is not consistent with the criteria necessary for a compensable evaluation based upon limitation of motion.  In this regard, range of motion was recorded as follows during the examination:  

      ulnar deviation -	active motion, 0 to 40 degrees 
	 					passive motion, 0 to 45 degrees 
   			radial deviation -  	active motion, 0 to 20 degrees 
						passive motion, 0 to 22 degrees 
      palmar flexion - 	active motion, 0 to 60 degrees 
						passive motion, zero to 65 degrees 
      dorsiflexion - 	active motion, zero to 60 degrees 
						passive motion, zero to 65 degrees

For VA purposes the following are considered normal range of motion of the wrist:  ulnar deviation - zero degrees to 45 degrees; radial deviation - zero degrees to 20 degrees; palmar flexion - zero to 80 degrees; and dorsiflexion - zero to 75 degrees
38 C.F.R. § 4.71a, Plate I (2010).

Under Diagnostic Code 5215, a compensable rating is warranted if dorsiflexion is less than 15 degrees or palmar flexion is in line with the forearm (or approximately zero degrees).  At no time during the course of the appeal has the Veteran's forearm closely approximate such findings.  Thus, limitation of wrist motion does not meet the criteria for a compensable evaluation, and rating the disability under Diagnostic Code 5215 would not avail the Veteran of a higher evaluation.

Given the history of the disability, i.e., residuals of shell fragment wound to the left arm, the Board must also consider the applicability of the criteria for rating shell fragment wounds based on muscle injury (of MG IX) in 38 C.F.R. § 4.73, Diagnostic Code 5309.  Muscle Group IX includes the intrinsic muscles of the hand: thenar eminence; short flexor, opponens, abductor and adductor of thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; 4 lumbricales; 4 dorsal and 3 interossei.  The function of these muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  It is noted that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Diagnostic Code 5309 indicates that such disabilities are rated on limitation of motion, providing a minimum 10 percent evaluation.

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle group damaged.  38 C.F.R. § 4.56(b) (2010).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

There is no question that the Veteran experienced a through-and-through shell fragment injury in service.  Subsequent medical evidence indicates that the wound healed well.  There are presently no muscle-related symptoms.  On examination, loss of deep fascia or muscle substance, or intramuscular scarring were not found.  There was no report of spasm or other muscle-based symptomatology.  All of the VA examination reports found that there was no loss of muscle tissue.  Weakness of the extremity was noted in the January 2006 VA medical examination, however, that symptom was also been attributed to the nerve damage rather than muscle damage.  Additionally, motion was not limited by muscle disease or injury.  The November 2006 VA examination report showed some minimal loss of range of motion in the Veteran's left extremity but this was attributed to nerve damage.  Finally, the February 2010 VA examiner noted there was numbness on the dorsal surface of the ulnar side wrist radiating to the fourth and fifth digits of the left hand but there were no flare-ups of muscle injury residuals.  The examiner also observed that there was no motion limited by muscle disease or injury.  Additionally, while the January 2006 VA examination report noted that muscle function was not normal in terms of comfort, endurance, and strength sufficient to perform activities of dialing living; the February 2010 VA examination report noted muscle function was normal in that regard.  

Based on review of the evidence, it is unclear whether the Veteran's symptoms are mild or moderate; however, due to the nature of his initial injury, the Board concedes that his disability is moderate.  See 38 C.F.R. § 4.46 (b) (2010).  A disability of such severity warrants a 10 percent disability evaluation.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 (2010) (assigning a non-compensable evaluation for a slight disability and a 10 percent evaluation for a moderate disability).  A disability evaluation in excess of 10 percent for muscular residuals as the record does not show a moderately severe level of disability.  There is no evidence of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as contemplated by a moderately severe disability.  

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The January 2006 VA examination report noted that there were no flare-ups of muscle injury residuals.  The November 2006 VA examination report noted that repetitive movement of the left elbow and wrist did not cause pain or change range of motion.  Additionally, there was no weakness, fatigue, lack of endurance, or incoordination.  Subsequently, the February 2010 VA examination report noted that the Veteran's disability did not result in decreased coordination, increased fatigability, or weakness.  Thus, a higher evaluation is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (noting that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing numbness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The various VA examinations reflect that the examiners considered the Veteran's complaints in connection with the examination.  The Veteran is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  With this in mind, the Board has considered the Veteran's reports along with findings from the Veteran's examination reports.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See Bagwell v. Brown, 9 Vet. App. 157 (1996) (noting that the question of an extraschedular rating is a component of the veteran's claim for an increased rating).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. 3.321(b)(1) (2010).

Neither the Veteran nor his attorney has identified any factors that may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The record does not show that the Veteran has required frequent hospitalizations for his residuals of a shell fragment wound to the left arm.  In addition, marked interference with employment, beyond that contemplated in the schedular criteria, is not demonstrated.  The February 2010 VA examination report showed that the Veteran was unemployed due to his multiple myeloma, and the examiner noted that there were no effects on his occupation as a result of his shell fragment wound.  In any case, any occupational impairment resulting from hypertension, as currently demonstrated by the Veteran, is specifically contemplated in the rating currently assigned for that disability.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010). Accordingly, referral of this issue to appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Furthermore, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his shell fragment wound of the left arm renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Veteran's disability does not warrant an evaluation in excess of the current 10 percent evaluation for his scar and ulnar nerve symptoms.  However, he meets the criteria for a separate 10 percent evaluation for the muscle injury component of his disability for the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating for service-connected residuals of shell fragment wound to the left arm, currently evaluated 10 percent disabling, is denied.

Entitlement to a separate compensable 10 percent rating, but not higher, for muscle injury related to residuals of shell fragment wound to the left arm is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


